Exhibit 31.2 CERTIFICATION I, Brian E. Dearing, certify that: 1.I have reviewed this Amendment No. 1 to the annual report on Form 10-K of ARI Network Services, Inc.; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Dated:December 7, 2010 /s/ Brian E. Dearing Brian E. Dearing Interim Chief Financial Officer and Chairman of the Board
